DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/03/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 11/15/2021, which were entered via the aforementioned request for continued examination filed on 1/03/2022. Claims 1-20 are pending and have been examined.

Response to Amendment
Claims 1, 7, 9, 11, 12, 14, 18 and 20 were amended by applicant, and no claims were added or canceled in the amendment. 
Claims 1, 7, 9, 11 and 20 are no longer being interpreted under 35 U.S.C. 112(f) in view of the amendments to these claims. 

Response to Arguments
Applicant's arguments with respect to the interpretation of claims 1, 7, 9 and 20 under 35 U.S.C. 112(f) have been fully considered and are persuasive. Claims 1, 7, 9, 11 and 20 are no longer being interpreted under 112(f) in view of the amendments to these claims and applicant’s remarks. 
Applicant's arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered, but are not persuasive.
In particular, as discussed in detail below, Breitwisch in view of Wang and Jung, and further in view of Adhikari, is applied to reject amended independent claims 1 and 20 as well as dependent claims 2-4, 6-12 and 17-18. As further discussed in detail below, Breitwisch in view of Jung, and further in view of Adhikari, is applied to reject amended independent claim 14 as well as dependent claims 15-16. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
With reference to amended claims 1 and 20, Applicant states “claim 1 has been amended to recite, in part, ‘a first selection component coupled with the fuse to activate the fuse for programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor.’ Independent claim 20 has been amended to include similar features.” (applicant’s remarks, pages 10-11). Applicant next alleges, which examiner does not concede that “Adhikari's discussion of initializing synaptic weights by applying random pulses to a memristor bridge synapse is not the same as the features of amended independent claim 1, which recites ‘a first selection component coupled with the fuse to activate the fuse for programming the resistor to adjust the based at least in part on varying a resistance of the resistor’" and “no portion of Adhikari appears to consider the adjustment of synaptic weights for a neural network by varying a resistance of a resistor associated with an artificial neuron of the neural network.” (applicant’s remarks, page 11, emphasis in original). Applicant then asserts “Adhikari does not teach or suggest ‘a first selection component coupled with the fuse to activate the fuse for programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor,’ as recited in amended independent claim 1.” (applicant’s remarks, page 12, emphasis in original). 
With general reference to the other cited references, Applicant then concludes that “Breitwisch, Wang, Jung, and Adhikari, alone or in combination, do not teach or suggest all of the subject matter of independent claim 1. Imondi and Leobandung do not overcome the deficiencies of Breitwisch, Wang, Jung, and Adhikari, nor does the Office Action indicate otherwise. For at least these reasons, amended independent claim 1 is allowable over any combination of Breitwisch, Wang, Jung, Adhikari, Imondi, and Leobandung. Amended independent claim 20 includes features similar to those of amended independent claim 1 and is likewise allowable for at least similar reasons.” (applicant’s remarks, page 12).
Regarding claim 14, applicant states “independent claim 14 has been amended to recite, in part:  activate at least a second transistor coupled with the resistor and the fuse corresponding to the activated at least one transistor of the artificial neuron to activate the corresponding fuse for programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor, based at least in part on a second input signal varying a resistance of the corresponding resistor.” Id. 
Accordingly, applicant appears to argue that the claim limitations added to independent claims 1, 14 and 20, i.e., “programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor” (claims 1 and 20) and “programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor, based at least in part on a second signal varying a resistance of the corresponding resistor” (claim 20), are not taught in the portions of the Breitwisch, Wang, Jung and Adhikari references cited to reject independent claims 1, 14, and 20 in the previous Office Action (or in the Imondi, and Leobandung references cited to reject dependent claims 5 and 13, respectively). 
The examiner respectfully disagrees with applicant’s assertions and points applicant to the below discussion of Adhikari.
Regarding the limitation “programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor” limitations added to claims 1 and 20 (and a similar limitation added to claim 14), the examiner points to FIGs. 1 and 3 of Adhikari which depict a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying the input voltage – the second signal in claim 14)]. 

	Further regarding the “programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor” limitation added to claims 1 and 20 (and a similar limitation added to claim 14), the examiner points to pages 1427-1428 of Adhikari which explicitly disclose that the “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it [i.e., the voltage or current signal is the second signal that varies a resistance of the resistor]. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at 
As discussed in detail below, the combination of Breitwisch, Wang, Jung and Adhikari teaches all the limitations of amended claims 1 and 20, and the combination of Breitwisch, Jung and Adhikari teaches all the limitations of amended claim 14.
With respect to the dependent claims, Applicant generally alleges that “Dependent claims 2-13, and 15-19 each depend from one of independent claims 1, 14, and 20, and are therefore allowable for at least the same reasons that independent claims 1, 14, and 20 are allowable.” (applicant’s remarks, page 14).
Applicant’s arguments regarding the dependent claims amount to a general allegation, without referring to any specific claim language that the dependent claims “are therefore allowable”. The examiner respectfully disagrees. As detailed below, the combination of Breitwisch, Wang, Jung and Adhikari (i.e., Breitwisch in view of Wang, Jung and Adhikari) teaches the features of claims 2-4, 6-12 and 18. As further discussed below, the combinations of Breitwisch, Jung and Adhikari, Breitwisch, Wang, Jung, Adhikari and Imondi, and Breitwisch, Wang, Jung, Adhikari and Leobandung teach limitations of claims 15-17, 5 and 13, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al. (U.S. Patent Application Pub. No. 2011/0119214 A1, hereinafter “Breitwisch”) in view of non-patent literature Wang et al. ("Unconventional computing with diffusive memristors" 2018 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, May 2018: 1-5, hereinafter “Wang”) and Jung et al. (U.S. Patent Application Pub. No. 2015/0269978 A1, hereinafter “Jung”) and further in view of non-patent literature Adhikari et al. ("Memristor bridge synapse-based neural network and its learning." IEEE Transactions on Neural Networks and Learning Systems 23.9 (2012): 1426-1435, previously cited in the examiner’s Notice of References Cited PTO-892 form dated May 7, 2021, hereinafter “Adhikari”).
With respect to claim 1, Breitwisch discloses the invention as claimed including a device for an artificial neural network (see, e.g., paragraphs 22-23, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based neuromorphic circuits … Synaptic devices formed of equivalent diode and resistor circuits”), comprising:
an input line (see, e.g., paragraph 47, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites) on line 112.” [i.e., line 110 and 112 are each an input line]);
an output line (see, e.g., paragraph 47, Junctions 126 and 138 can connect to a common line 114, which provides an electrical connection to an output (axon) of a neuron circuit” [i.e., line 114 is an output line]);
an artificial neuron (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neural network comprising artificial neurons]) comprising:
a resistor coupled with the input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with each of input lines 110 and 112]) ... ;
a first selection component… for programming the resistor (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration ; and
a second selection component coupled with the resistor and the output line (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b” [i.e., a second component/FET 130 electrically coupled with the resistor 128 and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with the input line to indicate a synaptic weight and
a second selection component … to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with the input line to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by 
a second selection component … to select the resistor for a read operation (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor;
a … component … to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor”, “reference resistors such as R_ref … may be implemented using any type of resistors” [i.e., a fuse/e-fuse coupled with the resistor/R_ref]); and
a … component … to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component activates/blows the e-fuse/fuse for programming the R_ref/reference resistor]). 
a second selection component … to select the resistor for a read operation (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes an amplifier circuit 210 and a feedback circuit 270. The amplifier circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a component/hardware to select the reference resistor/R_ref for a read operation]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and pages 1430 and 1432-1433, “presenting the programming signal to each memristor bridge synapse” [i.e., programming the resistor/memristor], “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the new weight values were programmed in the memristor bridge synapse”, “The memristor bridge synapse … is ideal for implementing synaptic weights in neural networks. The memristor bridge synapse is able to perform the synaptic weightings” [i.e., programming the memristor/resistor to adjust/implement/set a new weight value for the synaptic weight]) based at least in part on varying a resistance of the resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying input voltage)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it. … The resistance ; and 
select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 2, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Breitwisch further discloses a transistor coupled with the resistor (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., an FET/transistor 130 electrically coupled with resistor 128b]); and
a voltage source … coupled with the transistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a voltage source 136 electrically connected/coupled with FET 130/the transistor]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a transistor coupled with … the fuse and
a voltage source configured to activate the fuse and coupled with the transistor.
In the same field, analogous art Jung teaches each transistor coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., the transistor electrically coupled with a corresponding fuse/e-fuse]); and
a voltage source configured to activate the fuse and coupled with the transistor (see, e.g., paragraphs 38, 42 and 47, “VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., voltage source for VOD electrically coupled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 3, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Breitwisch further discloses a voltage source coupled with the artificial neuron … for programming the resistor (see, e.g., paragraphs 24-25, “lines 114 and 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a voltage source … configured to … select the resistor for the read operation.
In the same field, analogous art Wang teaches a voltage source … configured to … select the resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 showing that “The input ‘1’ is represented by 1.5V/20ms triangular voltage pulses” [i.e., a voltage source] and that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., voltage source enables selection of the memristor/resistor for reading/a read operation]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 

Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a voltage source … configured to activate the fuse for programming the resistor, or select the resistor for the read operation, or both.
In the same field, analogous art Jung teaches a voltage source … configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34, 42, 47 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “a lower voltage level at Vin+ 504, … Lowering the current through R_fuse 562 may be desirable because resistance of an unblown fuse increases over time, based on an amount of current conducted by the unblown fuse. ... the current through the unblown fuse is , or select the resistor for the read operation, or both (see, e.g., paragraphs 32 and 54, “architecture 200 configured … for low-voltage sense amplification of e-fuse read operations … circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a low-voltage voltage source select the reference resistor/R_ref for a read operation or both the read operation and activating/blowing the e-fuse/fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation 

Regarding claim 4, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the first selection component … for programming the resistor (see, e.g., paragraphs 22, 25, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established” [i.e., apply a voltage signal from source 136 to the first component/hardware of circuit 104], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., for programming the resistor]).
apply a voltage signal to the … component to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches apply a voltage signal to the … component to activate the fuse for programming the resistor (see, e.g., paragraphs 32-34 and 54, “circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref 264”, “circuit 210 includes a Vin+ input 204 and an Vin - input 202, that are coupled to R_fuse 262 and R_ref 264, respectively”, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., apply a voltage signal Vin to an amplifier component to activate/blow the e-fuse/fuse for programming the R_ref/reference resistor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to 

Regarding claim 6, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the second selection component to couple the resistor and the input line with the output line (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., apply a voltage signal 

Regarding claim 7, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 6.
Breitwisch further discloses a controller coupled with the artificial neuron to read a value of the resistor … of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., a hardware component/controller of circuit 104 electrically connected/coupled with the artificial neuron that reads resistance (as the voltage drop) of resistor 128b based on electrically connecting/coupling the resistor 128b and the input line 110 with the output line 114], “variable resistance material provides a programmable resistance value.” [i.e., read a provided resistance value of the resistor]).
a controller to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line.
In the same field, analogous art Wang teaches a controller to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight”, “The diffusive memristor will be switched to its ON state due to the external bias after a finite delay time, and hence the output voltage (V2) across the series resistor increases” [i.e., a component of the neural network synapses configured to read a value of the resistor/memristor indicating the synaptic weight based on coupling the resistor and the input line (10) with the output line for outputting the output voltage V2]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 


Regarding claim 8, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is coupled with a third selection component that is coupled with … the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with … the resistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., coupling voltage source 136 to a third component junction 138/hardware of circuit 104 with the resistor 128b]).
wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor.
In the same field, analogous art Jung teaches wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor (see, e.g., paragraphs 28-29, 34, 42 and 54, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “reference resistors such as R_ref” [i.e., the voltage source Vin is electrically coupled with a third device/selection component of circuit 10 that is electrically coupled with the fuse/e-fuse and the resistor R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a 

Regarding claim 9, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Breitwisch further discloses wherein the artificial neuron further comprises:
a second resistor coupled with the input line (see, e.g., paragraph 24, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.” [i.e., a second resistor 128a coupled with the input line 110]) … 
a fourth selection component … for programming the second resistor (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material ; and
a fifth selection component coupled with the second resistor and the output line (see, e.g., paragraph 24, “configuration of neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110” [i.e., a fifth selection component/gate 120 electrically coupled with the second resistor 128a and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a second resistor coupled with the input line to indicate the synaptic weight and
a fifth selection component coupled with the second resistor … to select the second resistor for the read operation.
In the same field, analogous art Wang teaches a second resistor coupled with the input line to indicate the synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including a second resistor coupled with input line 10] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a 
a fifth selection component coupled with the second resistor … to select the second resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” and showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the second memristor/resistor in the array of memristors for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
a second fuse coupled with the second resistor; and
a fourth selection component coupled with the second fuse … to activate the second fuse for programming the second resistor.
In the same field, analogous art Jung teaches a second fuse coupled with the second resistor (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref 364 … a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a second fuse/e-fuse 362 in circuit 310 coupled with a second resistor R_ref 364]); and
a fourth selection component coupled with the second fuse … to activate the second fuse for programming the second resistor (see, e.g., paragraphs 28-29, 35 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a 
Alternatively, Jung also teaches the … selection component configured to select the second resistor for a read operation (see, e.g., paragraphs 34 and 54, “amplifier 300 may include both an amplifier circuit 310 and a feedback circuit 370. The amplifier circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a component/hardware to select the second reference resistor/R_ref 364 for a read operation]). 


Regarding claim 10, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 9.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the fourth selection component … based at least in part on a programming operation (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including 
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation.
In the same field, analogous art Jung teaches apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive … a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device [i.e., a programming operation] … employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference” [i.e., apply a voltage input signal to the selection component of circuit 310], “implementing the method … for low-level input sense amplification, reference resistors such as R_ref 364 … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47).

Regarding claim 11, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 10.
Breitwisch further discloses a controller coupled with the artificial neuron to disconnect the second resistor from the artificial neuron (see, e.g., paragraphs 24 
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach based at least in part on decoupling the second fuse from the second resistor.
In the same field, analogous art Jung teaches based at least in part on decoupling the second fuse from the second resistor (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the second fuse/e-fuse 362 and the second resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., decouple/blow the second fuse R_362 from the second resistor R_ref _364]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for 

Regarding claim 12, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 9.
Breitwisch further discloses a resistance of the resistor and the resistance of the second resistor (see, e.g., paragraph 25 and claim 7, “neuromorphic circuit 104 includes … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., the resistance value of the resistor 128b and a separate resistance value of the second resistor 128a]). 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the adjusted synaptic weight of the artificial neuron is based at least in part on the resistance of the resistor and a resistance of the second resistor.
In the same field, analogous art Wang teaches wherein the adjusted synaptic weight of the artificial neuron is based at least in part on the resistance of the resistor and a resistance of the second resistor (see, e.g., FIG. 4, depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including the first and second drift resistors having respective, varying resistances] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., the changed/drifted/adjusted synaptic weight of the neuron is based at least in part on varying, mapping conductances/resistances of the first and second resistors/memristors of the array of drift memristors]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for 

With respect to independent claim 20, Breitwisch discloses the invention as claimed including an artificial neuron of an artificial neural network (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neuron of an artificial neural network comprising]), comprising:
a resistor coupled with an input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with input lines 110 and 112]); …
a selection component … for programming the resistor (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a component/hardware configured for programming the resistor]); and
a second selection component coupled with the resistor and an output line (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b” [i.e., a second component/FET 130 electrically coupled with the resistor 128 and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with an input line to indicate a synaptic weight and
a second selection component … to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with an input line to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and
a second selection component … to select the resistor for a read operation (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor; and
a … component … to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory ; and
a … component … to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component blows/activates the e-fuse/fuse for programming the R_ref/reference resistor]). 
Alternatively, Jung also teaches a second selection component … to select the resistor for a read operation (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes an amplifier circuit 210 and a feedback circuit 270. The amplifier circuit 210 may detect a response of an e-fuse with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach programming the resistor to adjust the synaptic weight based at least in part on varying a resistance of the resistor; and … select the resistor for a read operation to determine the adjusted synaptic weight.
In the same field, analogous art Adhikari teaches programming the resistor to adjust the synaptic weight (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a  based at least in part on varying a resistance of the resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying input voltage)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at the input, the memristance of each memristor is altered” [i.e., applying a voltage or current controls/alters/varies the ; and 
select the resistor for a read operation to determine the adjusted synaptic weight (see, e.g., page 1431, “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., select the memristor/resistor for a read operation to obtain/determine the adjusted/updated synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” (i.e., a learning scheme that includes selecting a memristor/resistor for a read operation to obtain/determine adjusted/updated synaptic weights) (see, e.g., Adhikari, page 1431). Doing so would have allowed Breitwisch in n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Jung and Adhikari as applied to claim 3, and further in view of Imondi et al. (U.S. Patent No 5,457,771, hereinafter “Imondi”).
Regarding claim 5, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 3.
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the first selection component coupled with the fuse is … grounded.
In the same field, analogous art Wang teaches wherein the first selection component coupled with the fuse is … grounded (see, e.g., pages 2 and 4, “A very low magnitude of the high resistance state (HRS) current … The low HRS current is achieved by large band gap dielectrics between electrodes. This fuse type switching thereby leads to a very high current voltage”, “one of the terminals of diffusive 
Alternatively, Jung also teaches wherein the first selection component coupled with the fuse is … grounded (see, e.g., paragraph 35, “an input voltage level Vin of the amplifier circuit 510 with respect to a ground … Vin- 502 may be determined due to respective currents through an e-fuse resistance (R_fuse) 562 of an e-fuse device” [i.e., the first hardware component of circuit 510 coupled with the e-fuse/fuse is grounded]).
Although Breitwisch in view of Wang and Jung substantially teaches the claimed invention, Breitwisch in view of Wang and Jung is not relied to teach wherein the first selection component … is virtually grounded.
In the same field, analogous art Imondi teaches wherein the first selection component … is virtually grounded (see, e.g., col. 2, lines 40-46, “the gate region of the read transistor of the EEPROM memory cell associated with said N-channel MOS transistor is connected to the virtual ground of the selection transistor … and the gate region of the read transistor of the EEPROM memory cell associated with said P-channel MOS transistor is connected to the virtual ground of the selection transistor” [i.e., first selection component/transistor is virtually grounded]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Imondi to provide an integrated circuit having a nonvolatile variable resistor for use in neuronic networks including neurons where gate regions of read transistors of EEPROM memory cells associated with N- and P-channel .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang, Jung and Adhikari as applied to claim 1, and further in view of Leobandung (U.S. Patent No 10,217,512 B1, hereinafter “Leobandung”). Leobandung was filed on May 15, 2018 and this date is before the effective filing date of this application, i.e., June 19, 2018. Therefore, Leobandung constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 13, as discussed above, Breitwisch in view of Wang, Jung and Adhikari teaches the device of claim 1.
Although Breitwisch in view of Wang and Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Wang and Jung Adhikari is not relied to teach wherein the resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang, Jung Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Wang, Jung and Adhikari to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and further in view of Adhikari.
With respect to independent claim 14, Breitwisch discloses the invention as claimed including an apparatus for an artificial neural network (see, e.g., paragraphs 
a processor (see, e.g., paragraph 55, “The end product can be any product that includes integrated circuit chips, ranging from … low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor” [i.e., a processor]);
a memory in electronic communication with the processor (see, e.g., paragraph 51, “The medium may be a non-volatile storage medium such as … a programmable gate array, a compact flash, or other flash memory … the medium may be a system or cache memory … on which data packets may be transmitted and intermediately stored” [i.e., memory in communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus (see, e.g., paragraphs 49-50, “encoded on machine readable … storage media to include data and/or instructions that when executed or otherwise processed on a data processing system” [i.e., processor-executable instructions stored in storage media/memory], “program instructions that when processed”) to:
activate at least one transistor of a plurality of transistors to select an artificial neuron from the artificial neural network, each transistor of the plurality of transistors coupled with a corresponding resistor .… of the artificial neuron (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., a plurality of FETs/transistors 118, 130, each electrically coupled with their own corresponding resistor 128a, 128b of artificial neuron/neuromorphic circuit 104]), based on an input signal (see, e.g., paragraphs 23-24 and 47 and claim 7, “system 10 with diode and resistor based neuromorphic circuits … neuron circuit blocks N1, N2, N3, and N4 are arranged in columns 12, and neuron circuit blocks N5, N6, N7, and N8 are arranged in rows 14. Synaptic devices formed of equivalent diode and resistor circuits make cross bar connections between the columns 12 and rows 14. For example, synaptic device 16 includes equivalent diode D1 and resistor R1 in series between neuron circuit blocks N1 and N8 … Resistors R1 and R2 are variable/programmable resistors … implementations of system 10 using diode-configured field effect transistors (FETs) in combination with shared islands of variable resistance material” [i.e., a plurality of FETs/transistors each connected/electrically coupled with a corresponding resistor R1, R2 …], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., an input ;
activate at least a second transistor coupled with the corresponding resistor … of the artificial neuron … for programming the corresponding resistor, … based on a second input signal (see, e.g., paragraphs 22, 24-25, 42 and 46-47 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values”, “Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration.”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b … distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals” [i.e., input axon signal on line 114 activates a second FET/transistor 130 that is electrically coupled with its own corresponding resistor 128b]), “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites)”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., input signal activates FET 130/second transistor that is electrically connected to/coupled with the resistor for programming the resistor]).
each transistor of the plurality of transistors coupled with … a corresponding fuse;
activate … the fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor, … based on a second input signal; and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse.
In the same field, analogous art Jung teaches each transistor of the plurality of transistors coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., each transistor in circuit 10, the transistor is electrically coupled with a corresponding fuse/e-fuse]);
activate … the fuse corresponding to the activated at least one transistor … to activate the corresponding fuse for programming the corresponding resistor, based at least in part on a second input signal (see, e.g., paragraphs 28, 38, 48 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as ; and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality of transistors and the second transistor coupled with the corresponding fuse (see, e.g., paragraphs 32-33 and 38, “circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref 264”, “circuit 210 includes a Vin+ input 204 and an Vin - input 202, that are coupled to R_fuse 262 and R_ref 264, respectively”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., apply a voltage signal Vin input to the fuse based on activating at least the one transistor electrically coupled with the e-fuse/fuse]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the 
Although Breitwisch in view of Jung substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor, based at least in part on a second signal varying a resistance of the corresponding resistor; and determine an adjusted synaptic weight based at least in part on applying the voltage signal.
In the same field, analogous art Adhikari teaches programming the corresponding resistor to adjust a synaptic weight associated with the corresponding resistor (see, e.g., FIG. 1 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., programming a resistor to adjust the synaptic weight] and pages 1430 and 1432-1433, “presenting the programming signal to each memristor bridge synapse” [i.e., programming the resistor/memristor], “The synaptic weights were initialized with random values by applying random pulses to the memristor synapse. … During hardware learning, the based at least in part on a second signal varying a resistance of the corresponding resistor (see, e.g., FIGs. 1 and 3 – depicting a “Memristor bridge circuit. The synaptic weight is programmable by varying the input voltage.” [i.e., resistor programmed to adjust the synaptic weight based on varying resistance (via varying the input voltage – the second signal)] and showing a “Memristor bridge synaptic circuit. The memristor bridge on the left performs the weighting operation” [i.e., adjust synaptic weight based on resistance of the resistor/memristor] and pages 1427-1428, “Memristor acts as a variable resistor whose value can be varied by varying the current passing through it. … The resistance R at time t of a memristor, also called memristance M … The memristance of a memristor can be controlled by applying a voltage or current signal across it [i.e., the voltage or current signal is the second signal that varies a resistance of the resistor]. … The resistance (memristance) of the memristor … can be altered by applying an appropriate current or voltage. … memristor bridge synaptic circuit, shown in Fig. 1, consisting of four identical memristors capable of performing zero, positive, and negative synaptic weightings … When a positive or a negative pulse Vin is applied at the input, the memristance of each memristor is altered” [i.e., applying a voltage or current is the second signal that controls/alters/varies the resistance of the resistor to adjust the synaptic weight], “nonlinear behavior of the memristor has direct influence on ; and 
determine an adjusted synaptic weight based at least in part on applying the voltage signal (see, e.g., pages 1427, 1429 and 1431, “The memristance of a memristor can be controlled by applying a voltage or current signal across it.” [i.e., applying a voltage signal], “voltage inputs are weighted by memristor bridge synapses … Inputs are in voltage form” [i.e., applying an input voltage signal to a memristor bridge synapse], “The proposed learning scheme also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic weights.” [i.e., obtain/determine an adjusted/updated synaptic weight based in part on applying a voltage signal to the hardware synapses]).
Breitwisch and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung to incorporate the teachings of Adhikari to provide a “learning scheme [that] also utilizes the inherent advantage of the memristor bridge synapse, whereby signal corresponding to Δw can be applied directly to the hardware synapses to obtain the updated synaptic n of the synapse in the nth iteration in order to calculate the updated weights wn+1 in the n+1th iteration. Hence, the proposed learning scheme reduces the communication overhead between the network/host interface by half, and also eliminates any additional auxiliary circuits for readout of the weights, which leads to simpler circuit design and better chip area utilization.” (i.e., eliminating need to for readouts/read operations in each iteration reduces communications overhead and simplifies circuit design), as suggested by Adhikari (see, e.g., Adhikari, page 1431).

Regarding claim 15, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses disconnect the corresponding resistor from the artificial neuron based at least in part on applying the voltage signal (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse.
In the same field, analogous art Jung teaches disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the corresponding fuse/e-fuse 362 and the corresponding resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., disconnect the second resistor/R_ref 364 based on applying the voltage to blow the corresponding fuse/e-fuse 362]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known 

Regarding claim 16, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 15.
Breitwisch further discloses wherein programming the corresponding resistor comprises disconnecting the corresponding resistor from the artificial neuron (see, e.g., paragraphs 22, 24-25, 32, 42 and 46 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values” [i.e., programming the resistor], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. …Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect the corresponding resistor 128a from the neuron], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material 

Regarding claim 17, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses couple the corresponding resistor and an input line with an output line based at least in part on the input signal (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., based on an input voltage signal from source 136, electrically connect/couple the corresponding resistor 128b and the input line 110 with the output line 114]); and
read a value of the corresponding resistor based at least in part on coupling the corresponding resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and Adhikari as applied to claim 14, and further in view of Wang.
Regarding claim 18, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Breitwisch further discloses wherein the artificial neuron comprises the corresponding resistor … the at least one transistor of the plurality of transistors, and the second transistor (see, e.g., paragraphs 24-25, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., artificial neurons], “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., comprises the corresponding resistor 128b and at least one FET/118 of a plurality of FETs/transistors 118, 130 of artificial neuron/neuromorphic circuit 104]).
 wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor.
In the same field, analogous art Jung teaches wherein the artificial neuron comprises … a fuse coupled with the corresponding resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor”, “reference resistors such as R_ref … may be implemented using any type of resistors” [i.e., a fuse/e-fuse coupled with the corresponding resistor/R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of 
Although Breitwisch in view of Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight.
In the same field, analogous art Wang teaches wherein the artificial neuron comprises the corresponding resistor associated with the synaptic weight (see, e.g., FIG. 4, showing “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., an artificial neuron] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., neuron comprises the corresponding resistor/memristor associated with a synaptic weight]).
Breitwisch, Wang and Adhikari are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, and Adhikari, Abstract and pages 1426-1427). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung and . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung and Adhikari as applied to claim 14, and further in view of Leobandung.
Regarding claim 19, as discussed above, Breitwisch in view of Jung and Adhikari teaches the apparatus of claim 14.
Although Breitwisch in view of Jung and Adhikari substantially teaches the claimed invention, Breitwisch in view of Jung and Adhikari is not relied to teach wherein the corresponding resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the corresponding resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 43-48, “The resistors, R1 through R5, can be fabricated using precision resistors, such as, for example, … back end-of-line (BEOL) metal, etc., as will be known to those skilled in the art.”, “The resistors R1 through R10 forming the resistor network in the exemplary unit cell circuit 500, like the resistors in the illustrative unit cell 
Breitwisch, Wang, Adhikari and Leobandung are analogous art because they are each related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24, Wang, page 3, Sect. C, Adhikari, Abstract and pages 1426-1427, and Leobandung, Abstract and col. 1, lines 11-14). Similarly, Jung is related to hardware implementations and circuitry usable for performing various functionality (See, e.g., Jung, paragraphs 61 and 79-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung and Adhikari to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Jung to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125